DETAILED ACTION
Claim(s) 1-11 are presented for examination.
Claim 1 is amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) EP17200280.0 submitted on November 7th, 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant’s revision to the title of the disclosure filed December 16th, 2020 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks page 6 of 12) filed December 16th, 2020 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive for reasons set forth below:

	Regarding Claim 1, the applicant argued that, “Applicants have amended independent claim 1 in a self-explanatory manner. In view of the foregoing, withdrawal of the rejection under 35 U.S.C. §112 second paragraph is respectfully requested…"  [See remarks, page 6 of 12].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).
the receive unit respectively…” is inconclusive. Please see rejection under 35 U.S.C. § 112(b) below.
	

Applicant’s arguments (see remarks page 6-12 of 12) filed December 16th, 2020 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 102(a)(1) have been fully considered they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Amended Claim 1 recites “the receive unit respectively…” in line 11. It is unclear if the limitation is referring to “a receive unit” in lines 2-3 and/or “a respective receive unit” in line 5. 	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 2-11 are also being rejected for being dependent on a rejected base claim (claim 1) as set forth above. 
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over SAHLIN et al. (US 2017/0048810 A1) hereinafter “SAHLIN” in view of Bai et al. (US 2018/0205589 A1) hereinafter “Bai”.

Regarding Claim 1,
	SAHLIN discloses a method for establishing a duplex connection for data transmission [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, a method of synchronization in a wireless communications network “10a” for detecting a duplex mode (i.e., FDD or TDD) performed by a transmitting device “15”] between a plurality of transmission units [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, related to the transmission device “15” and/or a receiving device “16”] each having a transmit unit and a receive unit [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, consisting of a communications interface “22” comprising one or more transmitters and receivers; and a communications interface “32” comprising one or more transmitters and receivers], the duplex connection [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the synchronization for detecting the duplex mode (i.e., FDD or TDD)] including a plurality of oppositely directed [see fig. 9, pg. 7, ¶97, lines 1-10, is configured by transmitting and/or receiving], unidirectional transmission channels [see fig. 9, pg. 7, ¶97, lines 1-10, a first synchronization signal and a second synchronization signal], via which a respective communications link [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, for providing uplink and downlink timing or frequency adjustment(s)] for data transmission [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, to transmit a first set of lean broadcast synchronization signals] between a respective transmit unit [see fig. 9, pg. 7, ¶97, lines 1-10, from a network node “11a”] and a respective receive unit [see fig(s). 1 & 9: Step “301”, pg. 5, ¶57, lines 1-6; pg. 7, ¶99, lines 1-10, to a wireless device “12” and/or “16”] of the plurality of transmission units [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, of the transmission device “15” and/or the receiving device “16”] is established [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, is performed], the method [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization] comprising:
[see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, transmitting], by the transmit units [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, by the transmitting device “15”] of the plurality of transmission units [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, from the transmission device “15” and/or receiving device “16”], independently [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, on a first time/frequency resource “101”, “102” (i.e. separate resource bocks (RBs) “101”, “102”)] and in a periodically repeated manner [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, in a time/frequency grid “100a”, “100b” (i.e. over recurring symbols within slot(s) “100a”, “100b”], a first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, a first synchronization signal] respectively during a synchronization phase independently emit [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmission of two synchronization signals];
	instructing a transmit unit belonging to the same transmission unit [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, triggering the transmitting device “15”] respectively [see fig(s). 1 & 9: Step “301”, pg. 5, ¶57, lines 1-6; pg. 7, ¶99, lines 1-10, of the wireless device “12” and/or “16”] to emit at least one time a second synchronization signal [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, to transmit a second synchronization signal] respectively following detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] and synchronization with the respective first synchronization signal by the respective receive unit [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, and receiving a response to the first synchronization signal from the receiving device “16”]; and
	implementing a changeover [see fig. 6: Step “S112”, pg. 6, ¶84, lines 1-12, adjusting at least one of internal timing and frequency settings] to data transmission [see fig. 6: Step “S112”, pg. 6, ¶84, lines 1-12, by the transmitting device “15”] following at least one-time detection of the second synchronization signal respectively by the receive units [see fig. 6: Step “S110”, pg. 6, ¶84, lines 1-12, after receiving a contention resolution message comprising at least one of a time and a frequency offset value based on the second synchronization message from the receiving device “16”] of the plurality of transmission units [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, of the transmission device “15” and/or the receiving device “16”].
	SAHLIN does not explicitly teach a transmit unit belonging to the same transmission unit “as the receive unit”.
	However Bai discloses a transmit unit belonging to the same transmission unit as the receive unit [see fig. 9, pg. 12, ¶118 lines 1-13, a transceiver “935” transmitting or receiving multiple wireless transmissions] .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a transmit unit belonging to the same transmission unit “as the receive unit” as taught by Bai in the system of SAHLIN for providing a signaling method to initialize frequency offset estimation with a reference signal when frequency offset correction is requested or determined to be needed, rather than only as regularly transmitted to track phase noise [see Bai pg. 6, ¶68 lines 11-17].

Regarding Claim 2,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the second synchronization signal respectively is derived [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, the second synchronization signal is transmitted] from the first synchronization signal [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] respectively of the transmit unit of the respective transmission unit [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, from the transmitting device “15”].
 
Regarding Claims 3 and 4,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein characterized in that each of the [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, the transmission device “15” and/or the receiving device “16”] includes a control unit via which the data transmission is monitored [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, a processing unit “21”/”31” controlling the general operation of the transmitting device “15” e.g. by sending data and control signals to the communications interface “22”/”32”] and the synchronization phase initiated [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, for the transmission of two synchronization signals].

Regarding Claim 5,
	SAHLIN discloses the method as claimed in claim 3 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] and synchronization is signaled [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, and receiving a response] with the first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, to the first synchronization signal] respectively by the respective receive unit [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, from the receiving device “16”] to the control unit belonging to the same transmission unit [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, a processing unit “21”/”31” controls the general operation of the transmitting device “15”]; and 
	wherein the transmit unit belonging to the same transmission unit [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, the transmitting device “15”] is instructed by the control unit [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, is controlled by the processing unit “21”/”31”] belonging to the same transmission unit to [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, of the transmitting device “15” is further configured to] emit the second synchronization signal respectively [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, transmit the second synchronization signal].

Regarding Claim 6,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the synchronization phase is initiated at least one of (i) after starting the plurality of transmission units [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmission of two synchronization signals].

Regarding Claim 7,
	SAHLIN discloses the method as claimed in claim 5 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the reception disturbance is determined in the respective transmission unit via a metric for received signal quality [see pg. 1, ¶3, lines 6-9, the best cell is identified according to a quality requirement to achieve time and frequency synchronization to the cellular communications network in the downlink].

Regarding Claim 8,
	SAHLIN discloses the method as claimed in claim 6 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the metric for received signal quality comprises (ii) utilizing at least of an increased bit error rate and block error rate [see pg. 6, ¶81, lines 1-14, the accuracy of the frequency error estimate improves with increased distance in time between the OFDM symbols used for frequency offset estimation, if the frequency error is small].

Regarding Claim 9,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein in addition to the plurality of oppositely directed [see fig. 9, pg. 7, ¶97, lines 1-10, by transmitting and/or receiving], unidirectional transmission channels [see fig. 9, pg. 7, ¶97, lines 1-10, a first synchronization signal and a second synchronization signal], two further unidirectional transmission channels are provided [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, two synchronization signals are transmitted] between the two transmission units [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmitting device “15” transmitting two synchronization signals].

Regarding Claim 10,
	SAHLIN discloses the method as claimed in claim 9 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein at least one status signal of the respective transmission unit is transmitted via the two further transmission channels [see pg. 6, ¶83, lines 1-17, a joint transmission of two synchronization signals is transmitted as in combination with either message 2 or 3]; and 
	wherein the transmit units of the plurality of transmission units are instructed to periodically repeatedly [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, on a first time/frequency resource “101, 102” in a time/frequency grid “100a, 100b”] emit the first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, transmit the first synchronization signal] respectively following detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] of the respective status signal of the other transmission units in each case [see pg. 6, ¶83, lines 1-17, of the joint transmission of two synchronization signals transmitted as in combination with either message 2 or 3].

Regarding Claim 11,
	SAHLIN discloses the method as claimed claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the duplex connection is implemented as a full-duplex connection [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the synchronization for detecting the duplex mode is frequency division duplexing (FDD) and/or time division duplexing (TDD)].


Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469